Title: From Abigail Smith Adams to John Quincy Adams, 5 January 1812
From: Adams, Abigail Smith
To: Adams, John Quincy



No 1
My dear son
Quincy Janry 5 1812

I rejoice that I can begin the new year without a Repetition of any mournfull, or afflictive Family dispensation, and that I can congratulate you of upon the Life of your Father, and his continued Health, upon that also of your Sons, your Brother, and upon the restoration of your Sister, and last of all that I am still enabled to hold a pen & can write to you, altho frequently assaild by sickness, yet I have great reason for thankfullness that I was supported through the trying scenes of the last Summer. My Letters of Sepbr, october and November, were of such a nature as to excite the most painfull and distressing sensations both to you, and my dear daughter. Some of them I think must have reachd you, and I would not again repeat the tale of woe.
I fear instead of a pleasurable sensation excited at the reception of a Letter, you will feel, a dread of opening them—yet so many of your near and dearest connexions are by age, just droping into the Tomb, that your mind must be prepared for the Stroke—
I have not any letter from you of a later date than Sepbr No 24, and not any from Mrs Adams of a later date than June. Little miss must not engrose so much of her time, as to make her relinquish her correspondents here—My last accounts from Washington were late in Nov,br. Mrs Boyed was very low. Mrs Pope quite recoverd. Mrs Buchana I fear in very low circumstances. I hope she will find friends where she is. She is a very deserving woman—her dear Babe she says is all that is left her of past happiness.
Congress have been in Session since Novbr never since the first commencement of the government have they been so unanimous, one Hundred and 17 teen to 11. to 15 and never more than 20 Minority—both Parties unite in the great object of defence, and that with a spirit and decision which animates the Nation. war with England appears inevitable, unless that Nation receeds from her unjust pretentions and her injurious conduct. we have had an Indian War, in the Indiana territory. our Troops fought valiently. it was a battle on the Wabash, commanded by govr Harrison. the Indians fought and were under the control of the shawanoe Prophet, who has been for many Months stiring up different tribes of Indians to engage with him, which he finally effected we lost one hundred and 38 officers and Men—the Indians were routed & their Towns burnt, many kill’d so that they have sent debutations to sue for Peace.
I can only give you a scetch of any thing. Col P Boyd 4 Reg. of the united states Infantry obtaind great credit and proved how much more Superiour Regular troops are for action, than Militia
with Respect to the politickes of our own State, The Boston Assemblage have not yet cooled down and they will exert all their power and talents to remove Govr Gerry at the next Election, unless appall’d at the uninimity of Congress, and the prospect of a war with England. beside they cannot agree in a candidate. some propose trying Govenour Strong again, but they will not succeed. Govr Gerry has conducted with great firmness and inflexable Integrity. he marked out his path, and has not deviated from it, tho assaild by an trust—calumny has vomited forth all her venom. abuse of the lowest kind has been wealded by hands, who would blush at detection, threats, and menaces in abundence, in private Letters, and publick papers untill a federal grand jury thought it necessary to present one Printer. Bill were found against him. he pleaded guilty, and a federal judge condemnd him to fine and six Months imprisonment—
I confide in the good sense and intelligence of our people to support the National Government, in a particular manner at this juncture, when union is necessary for our existance—and those who prefer the government of great Britain should have liberty to retire to it, with this proviso, that they never return to us again—their banishment should be for Life—If the spirit rises a little higher, Our Writers must not be tolerated, nor he who dares assume the Name of Rebel—
your Brother has written to you by this conveyance, and I presume has given you more correct veiws of the Nation and its affairs than I have. Mr. Storey is appointed Judge in your stead—I have said to you in a former Letter, circumstanced as you were I approved your decision—you observe in one of your Letters, “that you must come home to your parents, and to your Children.” to your Parents your return would give great joy: and would tend to render their descent to the Grave, less solitary to them, but that is a consideration of far less moment in my Estimation than the duties you owe to your Children. they are comeing into Life and it is of great and importent concern to them to be trained up under the Eye, care and admonition of their Father, to imbibe his sentiments, to catch the fire of his Patriotism, and to drink from the fountain of knowledge which he has acquired in the various and importent occupations in which he has been engaged. George is at the very age when your presence and instruction, would be of the utmost concequence to him.
we have done for them the best we could by placeing them under the care of their uncle and Aunt Peabody and at the Academy in Atkinson, but I consider it only as a temporary residence for them—what are the views of the President for you, I am wholy Ignorant of—
The Horace has not yet arrived. I wish I could send you the vol,m of dispatches, but it is so large that I cannot unless a vessel is going direct to Cronstrad—I inclose you the report of a Committee upon the Navey. I am sure it will meet your approbation. I also inclose two Letters, from your children I am ashamed of Georges handwriting. he is so himself, and I hope will mend in concequence of his resolution—
My Love to Mrs Adams to Miss Johnson and to William. tell him his Mother recovers fast that she and Caroline remain with us through the winter.—
I am my dear son your truly / affectionate Mother
A A